Citation Nr: 1747598	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  07-02 750	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residual facial scars due to basal cell and squamous cell carcinoma for the period prior to August 15, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ORDER

An 80 percent evaluation for residual facial scars due to basal cell and squamous cell carcinoma for the period prior to August 15, 2013, is granted.


FINDINGS OF FACT

By resolving reasonable doubt in his favor, for the period prior to August 15, 2013, the evidence of record demonstrates that the Veteran's service-connected facial scars more closely approximate visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features.  


CONCLUSION OF LAW

The criteria for establishing an 80 percent evaluation for residual facial scars due to basal cell and squamous cell carcinoma for the period prior to August 15, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had active duty service from August 1956 to August 1961, and from August 1963 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This case was last before the Board in June 2017, at which time the Board detailed the extensive procedural history of this case; that procedural history is reincorporated herein by reference.  In June 2017, the Board remanded the facial scars issue and TDIU issues for readjudication of those issues in a Supplemental Statement of the Case.  The Agency of Original Jurisdiction (AOJ) readjudicated the increased evaluation for the Veteran's facial scars claim in an August 2017 Supplemental Statement of the Case.  

The case has been returned to the Board at this time for further appellate review.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Board reflects that the Veteran has been assigned a 30 percent evaluation for his service-connected facial scars for the period of February 27, 2006 through August 14, 2013; February 27, 2006 corresponds with the date of receipt by VA of the Veteran's claim for increased evaluation of his service-connected facial scars disability.  Beginning August 15, 2013, the Veteran has been assigned an 80 percent evaluation for his service-connected facial scars.  Those evaluations have been assigned under 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Board has contemplated the evidence since February 27, 2005, in conjunction with this claim.  See 38 C.F.R. § 3.400(o).

Diagnostic Code 7800 concerns disfigurement of the head, face or neck due to scarring.  That code section provides a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are scars 5 or more inches (13 or more cm.) in length; scars at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurate and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. at Note (1).

Turning to the evidence of record, in a February 2006 statement, the Veteran indicated that he had had numerous surgeries over the past few years.  The Veteran's VA treatment records, including a November 2004 record, noted a history of multiple surgeries due to skin cancer, with multiple scars on his face.  

The Veteran underwent a VA scars examination in March 2006.  The examiner noted a history of basal and squamous cell cancers, with over 20 surgeries for removal.  The Veteran reported surgeries of the nose, mouth, cheeks and right ear at that time.  He denied any infected, pain or ulceration of his facial scars; however, he did have multiple skin grafts of the nose and lips.  

On examination, the examiner noted that the Veteran's entire nose had been replaced by a skin graft that was 5 cm by 5 cm; his nose also had multiple telangiectasias and was hypopigmented.  There were no depressions, ulcerations or decreased sensation.  The examiner noted multiple areas of telangiectasias affecting his entire face; he also had scaling.  The Veteran's right eye was hypopigmented and appeared to have a skin graft; the examiner, however, noted that this was due to "a droopy eyelid and not skin cancer."  The Veteran had a 3 cm by 0.5 cm depressed area posterior to his right ear from a skin graft; no ulceration or decreased sensation was noted.  The Veteran also had a 2 cm by 2 cm depression at the corner of his right lip; there was no ulceration noted.  The examiner further noted multiple areas of scarring and scaly erythematous lesions surrounding his lips.  The examiner stated that the Veteran had approximate 50 percent of his face affected by skin cancers in the past.  The examiner diagnosed the Veteran with scars of the posterior left ear and right corner of his lip, as well as multiple basal cell/squamous cell carcinomas in the past.  Photographs of the Veteran's facial scars were included with the examination report.  

In an April 2006 statement, the Veteran indicated that the VA examination for his scars lasted 10 minutes and only consisted of the examiner measuring the scars of his face; he indicated that he also waited 4.5 hours in order to have his photographs taken.  He further reported that he had the sores around his mouth since leaving the Republic of Vietnam in January 1972; he reported that they always return, even after having them surgically removed.  

In another April 2006 statement, the Veteran indicated that he has to be careful in a restaurant with a napkin because his face will start to bleed; he also stated that when people meet him for the first time, they will ask him if he has AIDS and then after he tells them no, they will ask what type of fire he was caught in that burned his face.  The Veteran reported that he has had multiple surgeries to remove the cancers from around his mouth over the past five years.  

In his October 2006 notice of disagreement, the Veteran again reported having multiple past surgeries for his skin cancers of the face; he indicated that he still had sores on his face and that the cancer would return even after it was surgically removed.  In his January 2007 substantive appeal, the Veteran indicated that his nose skin graft was discolored and that he had bumps around the edge of the graft scar.  

Private treatment records from Dr. T.E.Q., indicate that the Veteran had a 1 cm by 1.5 cm skin lesion on his chin in March 2008, which he had frozen off.  

The Board denied an increased evaluation for the Veteran's facial scarring in a December 2010 Board decision; that decision, however, was vacated by an August 2011 Joint Motion for Remand (JMR) and order by the United States Court of Appeals for Veterans Claims (Court).  In that JMR, the parties agreed that the March 2006 VA examination report was inadequate as it did not provide information regarding the area affected respecting the scaling and whether the depressed area behind the Veteran's right ear rendered his ears asymmetrical; in short, the March 2006 VA examiner did not provide enough information to ascertain the extent and severity of the Veteran's disfigurement due to his facial scars.  

The Veteran submitted a September 2011 statement indicating that he had several skin cancer lesions of the center of his top lip, of the right cheek where the scar was intruding into the edge of a previous puffy scar, of two areas on his lower right chin on the edge of his previous scar tissue, and of the lower left chin.  He also indicated that he had previously had these skin lesions removed before and that they continued to recur.  The Veteran also submitted photographs of his face; these photographs are substantially similar in nature to those taken during the March 2006 VA examination.  

The Board subsequently remanded the case in order to obtain another VA examination of the Veteran's facial scars in November 2011.  The Veteran underwent that VA scars examination on August 15, 2013.  During that examination, the examiner noted that the Veteran had multiple skin carcinomas and multiple facial scars; the examiner noted that these scars caused disfigurement.  

On examination, the examiner noted that the Veteran had four painful scars of the face, only one of which was also unstable.  The examiner noted that the Veteran had a full skin graft of his nose, and that he reported having an "almost daily electrical shock" feeling, that he was told was due to the nerves making connections in the graft.  He also was noted to have "several scars" around the lower lip which bleed easily when wiped with a napkin; these scars would then become painful.  The examiner additionally noted that the Veteran had a scar on the edge of his right lower lip that was both painful and unstable; rough pieces of food or wiping with a napkin would cause the skin the abrade and bleed.  

The examiner measured 9 scars as related to his skin cancer, the longest being 4 cm by 7 cm that went from across the tip of his cheek to the tip of his other cheek, representing the bottom of his nose skin graft.  A scar that was 6 cm long went across the bridge of his nose, and two 4 cm scars went down each side of his nose to where it attached at the distal tip of the nose.  The Veteran's skin graft was noted as remaining red most of the time.  The Veteran also had a 2 cm by 2.5 cm oval scar of the right side of his lip that was hypopigmented; a mid-lip triangular scar that was 0.75 cm by 0.75 cm; a puffy, hypopigmented scar from the skin graft on the right side of the nose and cheek, which was 2.5 cm by 4 cm by 2 cm; a 3.5 cm by 0.01 cm linear scar from the edge of his right side of his nose to his cheek; a 3.5 cm by 0.01 linear scar of the chin; a 1.5 cm by 0.01 linear scar of the left underside of his chin; a round, hypopigmented 1 cm diameter scar of the left cheek near the left side of his nose; and, a 8 cm by 0.02 cm linear scar of the neck resulting from removal of skin for the nose skin graft, which was slightly raised and hypopigmented.  

The examiner noted that at least 5 of these scars were disfiguring.  Two scars were noted as having elevated contour on palpitation and other two scars were noted as having a depressed contour on palpitation.  All of the noted scars were hypopigmented; the examiner noted that the area of hypopigmented skin was 30 sq. cm.  There was no noted area of abnormal texture, missing underlying tissue, or tissue that was indurated and inflexible.  

The examiner further found that the Veteran had gross distortion or asymmetry of facial features or visible or palpable tissue loss of the nose, chin, cheeks and lips.  The examiner does not appear to have considered the Veteran's ears.  The examiner further noted that the Veteran was unable to breathe through his left nostril and that his lower lip will split and bleed while eating or being wiped as a result of his facial scars.  Finally, the examiner concluded that the Veteran was retired and therefore his facial scars did not have any impact on his ability to work.  

Photographs of the Veteran's facial scars were included with the examination report; the Board reflects that the photographs in August 2013 are consistent and similar to the photographs obtained during the March 2006 VA examination as well as those submitted by the Veteran in September 2011.  

The examiner additionally noted a right upper eyelid scar, although that scar has been separately service-connected as not related to his skin cancer.  

Based on the foregoing evidence, the Board finds that an 80 percent evaluation is warranted throughout the entire appeal period.  The Board has compared the findings from the March 2006 VA examination-which were determined by the Court to be inadequate-with the findings in the August 2013 VA examination; the findings in both those examinations are substantially similar.  More importantly, the Board can find no discernable difference in the photographs that were attached to those VA examinations; those photographs demonstrate gross distortion or asymmetry of the Veteran's nose, lips, chin, cheeks, as well as some problems with his ears and eyes.  

The AOJ has found that the Veteran met the criteria for an 80 percent evaluation as of the August 2013 VA examination; given the Board's finding above that the findings in the March 2006 and August 2013 examinations were substantially similar in extent and severity, the Board must find at this time that during the period prior to August 15, 2013, the Veteran's facial scars more closely approximate to visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features.  

Consequently, in light of this finding, the Board finds that an 80 percent evaluation for the Veteran's service-connected facial scars is warranted throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800.  

As a final matter, the Board acknowledges that it previously remanded, in the June 2017 remand, a claim in excess of 80 percent for the period beginning August 15, 2013.  However, the Board recognizes that an 80 percent evaluation is the highest possible evaluation under the applicable rating criteria in this case.  Consequently, the Board reflects that the highest possible evaluation for the Veteran's facial scars has been assigned throughout the appeal period.  The Veteran nor his representative has not asserted any entitlement to an extraschedular evaluation for his facial scars, either on an individual or combined basis, and the Board does not find that such has been reasonably raised by the record at this time.  

Accordingly, as the highest possible evaluation has been assigned and the full benefit sought on appeal has been awarded throughout the appeal period, no further discussion as to the increased evaluation claim for the Veteran's facial scars is necessary at this time.  See 38 C.F.R. § 4.118, Diagnostic Code 7800; see also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board); Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


REMAND

The TDIU claim was previously before the Board in June 2017, at which time the Board requested that the AOJ readjudicate and issue a Supplemental Statement of the Case as to that issue, if TDIU was not granted.  The Board reflects that entitlement to TDIU has not been awarded at this time; likewise, in the most recent August 2017 Supplemental Statement of the Case, the AOJ did not adjudicate the TDIU claim.  Accordingly, the Board must remand the TDIU claim in order for the AOJ to issue a Supplemental Statement of the Case as to that issue, to ensure compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	The American Legion
Department of Veterans Affairs


